Citation Nr: 0934721	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-38 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus with a history of plantar 
fasciitis, spur formation and degenerative arthritis.  

2.  Entitlement to service connection for the residuals of a 
transverse fracture of the lumbar spine L4 with degenerative 
disc disease (claimed as a back condition), to include as 
secondary to service-connected bilateral pes planus.  

3.  Entitlement to service connection for cellulitis with 
edema of the right lower extremity (claimed as a right leg 
condition).  

4.  Entitlement to service connection for cellulitis of the 
left lower extremity (claimed as a left leg condition).  

5.  Entitlement to service connection for cellulitis of the 
right hand (claimed as a hand condition).  

6.  Entitlement to service connection for chondromalacia 
bursitis of the right knee (claimed as a right knee 
condition).  

7.  Entitlement to service connection for a bilateral ankle 
condition.  

8.  Entitlement to service connection for bilateral hearing 
loss.  

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1977 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, denying the Veteran's claims.  

The Veteran requested and was afforded a hearing before the 
undersigned Acting Veterans Law Judge at the RO in Little 
Rock, Arkansas in March 2009.  A written transcript of this 
hearing has been prepared and incorporated into the evidence 
of record.  

The issue of entitlement to an increased disability rating 
for bilateral pes planus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disability did not 
manifest during, or as a result of military service, and it 
is not secondary to the Veteran's service-connected pes 
planus.  Rather, it arose as a result of a post-service 
injury.  

2.  The Veteran's cellulitis of the right lower extremity did 
not manifest during, or as a result of military service, but 
rather as a result of a post-service injury.  

3.  The Veteran does not have a current diagnosis of left leg 
cellulitis, or any other disorder of the left lower 
extremity, that manifested during, or as a result of, his 
military service.  

4.  The Veteran does not have a current diagnosis of 
cellulitis, or residuals of cellulitis, of the right hand.  

5.  The Veteran does not have a current diagnosis of a right 
knee disorder, to include chondromalacia bursitis.  

6.  The Veteran does not have a current diagnosis of a 
bilateral ankle disorder, and there is no evidence of such a 
disorder during the Veteran's military service.  

7.  The Veteran's hearing loss did not manifest during, or as 
a result of, his military service.  

8.  The preponderance of the evidence demonstrates that the 
Veteran is not totally unemployable due to his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a lumbar spine disability, to include as 
secondary to service-connected pes planus, have not been met.  

2.  The criteria for establishing entitlement to service 
connection for cellulitis with edema of the right lower 
extremity, claimed as a right leg condition, have not been 
met.  

3.  The criteria for establishing entitlement to service 
connection for cellulitis of the left lower extremity, 
claimed as a left leg condition, have not been met.  

4.  The criteria for establishing entitlement to service 
connection for cellulitis of the right hand, claimed as a 
right hand condition, have not been met.  

5.  The criteria for establishing entitlement to service 
connection for chondromalacia bursitis of the right knee, 
claimed as a right knee condition, have not been met.  

6.  The criteria for establishing entitlement to service 
connection for a bilateral ankle condition have not been met.  

7.  The criteria for establishing entitlement to service 
connection for a bilateral hearing loss disability have not 
been met.  

8.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in January 2007, February 2007 and March 2007 
that fully addressed all notice elements and these letters 
were sent prior to the initial RO decision in this matter.  
The letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The February 2007 and March 2007 
letters also provided the Veteran with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned).  Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

In this case, no examination is necessary in order to 
adjudicate the claims of entitlement to service connection 
for a lumbar spine disability, a right hand condition, a 
right knee condition, and the Veteran's TDIU claim.  
Regarding the Veteran's lumbar spine claim, there is no 
evidence of a chronic in-service injury.  Also, there is 
sufficient medical evidence otherwise to demonstrate that 
this injury occurred after the Veteran's separation from 
service.  Regarding his claims of service connection for a 
right hand condition and a right knee condition, there is no 
evidence to satisfy the first McLendon criteria of a current 
diagnosis.  Therefore, the Veteran was not prejudiced by the 
lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in February 2007 and January 2008, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  VA has also obtained 
copies of the Veteran's private medical records and social 
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  





Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as BE SURE YOU ARE DEALING 
WITH A DISABILITY CONSIDERED CHRONIC IN THE CODE, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  


Back

The Veteran contends that he is entitled to service 
connection for the residuals of a transverse fracture of the 
lumbar spine L4 with degenerative disc disease (hereinafter a 
"back disorder"), to include as secondary to his service-
connected bilateral pes planus.  However, the preponderance 
of the evidence of record demonstrates that the Veteran did 
not suffer a back injury during his military service, and 
that it is not secondary to the Veteran's bilateral pes 
planus.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered from a chronic back disorder during 
his military service.  A January 1981 treatment record notes 
that the Veteran had a lumbar spasm and he was diagnosed with 
a mild lumbar strain.  In December 1983, the Veteran was 
noted to have complaints of pain in the middle of his back 
for the last 3 days.  The Veteran reported noticing that pain 
after he woke up and he was diagnosed with a muscle strain.  
The Veteran reported a history of recurrent back pain during 
his May 1992 retirement examination, but the examiner 
concluded that the Veteran's spine and other musculoskeletal 
system were normal at this time.  No back disability was 
diagnosed.  

After retirement, the Veteran was afforded a VA examination 
in September 1992.  The examiner noted that the Veteran had a 
pilonidal cyst removed during his military service, and that 
the Veteran was complaining of general weakness in the upper 
and lower extremities.  Examination of the spine revealed a 
well healed 3 inch scar from the removal of the Veteran's 
pilonidal cyst.  The Veteran was noted to have no limitations 
of the spine at this time.  The Veteran was diagnosed with 
occasional generalized weakness and a healed pilonidal cyst, 
post-operative.  There was no indication of a spinal disorder 
during this examination, suggesting that the Veteran did not 
suffer from a chronic back disorder during his military 
service.  

In September 1996, the Veteran was seen with complaints of 
back swelling for the past 8 hours.  The Veteran reported 
waking up with this condition.  The physician concluded that 
the Veteran had a muscle strain of unknown etiology.  The 
Veteran was instructed to rest for 48 hours.  The Veteran was 
again seen with complaints of lower back pain in October 
1996.  It was noted that the Veteran worked in a warehouse 
and did a lot of lifting.  The physician diagnosed a sprain 
at the L4-5 level, and noted that while it was unlikely, it 
was possible that the Veteran had mild herniated nucleus 
pulposus at the L4-5 level.  

A post-service treatment record from April 1999 indicates 
that the Veteran was seen with complaints of back pain for 
the past month with no specific trauma.  The Veteran denied a 
prior history of lower back pain at this time.  According to 
a November 1999 private treatment record, the Veteran fell 
approximately 12 feet off of a ladder and landed on his back.  
The Veteran reported right sided pain in the lower part of 
the lumbar spine.  He denied any preexisting back problems or 
radicular symptoms.  The physician noted that the Veteran was 
very tender over the L4-5 vertebrae and diagnosed the Veteran 
with a right L4 transverse process fracture.  The Veteran had 
a magnetic resonance image (MRI) of the spine in November 
1999, revealing a mild depression fracture of the body of the 
L1 vertebra.  There was also disc bulging at the L2-3, L3-4 
and L4-5 levels.  

A February 2003 private treatment note indicate that the 
Veteran injured his back when he fell down four stairs.  The 
physician noted that the Veteran fell on ice while at work 
and was now experiencing aching in his trapezius that was 
gradually getting worse.  The Veteran was diagnosed with a 
contusion and a strain of the trapezius.  

The Veteran was noted to have chronic lower back pain in 
December 2005.  An X-ray was performed, which revealed no 
evidence of acute fracture.  The lumbar vertebral body 
heights and disk spaces were well maintained, except for 
anterior wedge compression at the L1 level.  An MRI was 
performed in October 2006.  They were interpreted to reveal 
multilevel degenerative disc disease and facet degenerative 
changes producing central canal stenosis at the L3-4 through 
L4-5 levels with foraminal stenosis from L2-3 through L4-5.  
A remote compression fracture of the L1 vertebra was noted.  
The Veteran reported having lower back pain that radiated 
into his lower extremities bilaterally at this time.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a lower 
back disorder.  According to the Veteran's service treatment 
records, the Veteran occasionally complained of back pain 
with no preceding injury.  Upon retirement, the Veteran's 
spine was found to be normal, suggesting that the Veteran's 
in-service episodes of back pain were acute.  This conclusion 
is supported by the Veteran's September 1992 VA examination, 
in which the Veteran was found to have no limitations at all 
involving the spine.  Therefore, the evidence does not 
suggest that the Veteran suffered a chronic back injury 
during his military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran has suffered from a chronic back disability since 
his military service.  Again, the September 1992 VA 
examination found no limitations of the spine.  The first 
evidence of back treatment is from September 1996.  According 
to an October 1996 treatment record, the Veteran did a lot of 
heavy lifting on his job.  The next evidence of back 
treatment is in April 1999, and in November 1999, the Veteran 
was noted to have injured his back after suffering an 
intervening injury when falling off a ladder.  The Veteran 
was diagnosed with a L4 transverse process fracture after 
this injury.  The Veteran again injured his back in February 
2003 when he slipped on ice and fell down several stairs.  

The above evidence demonstrates that the Veteran has not 
suffered from chronic symptomatology of a back disorder since 
his separation from military service.  Rather, the evidence 
reveals occasional complaints of back pain with a number of 
intervening injuries.  Therefore, the preponderance of the 
evidence demonstrates that the Veteran's current lower back 
disorder is not related to the Veteran's military service.  

The Veteran has also argued that his back disability is 
aggravated by his bilateral foot disability.  According to 
the Veteran's March 2009 hearing testimony, his foot 
condition caused him to walk in such a way that it was 
worsening his back pain.  However, the medical evidence of 
record does not support this claim.  According to a February 
2007 VA foot examination, the Veteran walked with a normal 
gait.  This suggests that the Veteran's back pain has not 
been aggravated by an impaired gait, since there is no 
evidence of this.  Additionally, none of the previously 
discussed medical evidence indicated that the Veteran's back 
pain was possibly related to his bilateral foot disability.  
Rather, the Veteran's back pain was found to be related to 
intervening injuries such as falling down a ladder or falling 
on stairs.  Therefore, the evidence does not suggest that the 
Veteran's back disability has been aggravated by his service-
connected pes planus.  

The Board recognizes that the Veteran believes he suffers 
from back pain as a result of his bilateral pes planus.  
However, the evidence of record contradicts this contention, 
noting instead that the Veteran has injured his back on 
numerous occasions since his separation from active duty.  
Additionally, as a layperson, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's opinion regarding the etiology of 
his lower back pain is not competent evidence as to 
causation.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a lower back disorder, to include 
as secondary to his service-connected bilateral pes planus, 
must be denied.  

Cellulitis of the Right Lower Extremity

The Veteran contends that he is entitled to service 
connection for cellulitis of the right lower extremity.  
However, the preponderance of the evidence of record 
demonstrates that the Veteran did not suffer from this 
condition during military service, and that his present 
diagnosis of cellulitis of the right lower extremity is 
related to a post-service injury.  As such, service 
connection is not warranted.  

In June 2002, the Veteran was treated for bilateral feet 
swelling.  The Veteran reported that his feet were swollen 
all of the time and that the left foot was worse than the 
right.  The Veteran was diagnosed with edema of both lower 
extremities with probable degenerative joint disease of the 
feet.  The Veteran was also seen in Novembr 2004 with 
complaints of bilateral foot swelling.  He was diagnosed with 
pretibial edema bilaterally.  

The Veteran had a Doppler study of the right lower extremity 
in September 2005.  The records indicate that the Veteran was 
suffering from chronic right lower extremity edema after an 
episode of infection.  The study was interpreted to be 
unremarkable, with normal compression and augmentation of the 
veins of the right lower extremity.  An October 2005 
treatment record notes that the Veteran had right leg 
swelling since July 2005 during cellulitis.  This was noted 
to be related to a wound of the right lower extremity that 
became infected.  

The Veteran was afforded a VA examination of the feet in 
February 2007.  It was noted that the Veteran was being 
treated for bilateral swelling of the lower extremities.  
This swelling was related to his cardiac problems.  The 
examiner noted that the Veteran was being treated with 
diruetics and other medications to treat the swelling of his 
lower extremities and his heart problems.  There was no 
finding that the Veteran's lower extremity swelling was 
related to his military service or his bilateral pes planus.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to service connection for cellulitis of the 
right lower extremity.  While the evidence does suggest that 
the Veteran has suffered from cellulitis of the right lower 
extremity, as well as bilateral swelling of the lower 
extremities, the evidence demonstrates that this is not 
related to the Veteran's military service.  Rather, the right 
lower extremity cellulitis was related to an injury sustained 
in 2005, approximately 13 years after retirement from active 
duty, and his bilateral lower extremity swelling has been 
linked to a nonservice-connected cardiac condition.  

The Board recognizes that the Veteran believes his lower 
extremity problems are related to military service.  However, 
as a layperson, the Veteran is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's opinion 
regarding etiology is not competent evidence.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for cellulitis of the right lower 
extremity must be denied.

Cellulitis of the Left Lower Extremity

The Veteran contends that he is entitled to service 
connection for cellulitis of the left lower extremity.  
However, the preponderance of the evidence of record does not 
demonstrate that the Veteran suffers from cellulitis of the 
left lower extremity that manifested during, or as a result 
of, his military service.  As such, service connection is not 
warranted.  

The Veteran was treated in May 1997 with complaints of 
swelling of the left foot.  The physician concluded that the 
Veteran had a history of osteoarthritic pain.  

In June 2002, the Veteran was treated for bilateral feet 
swelling.  The Veteran reported that his feet were swollen 
all of the time and that the left foot was worse than the 
right.  The Veteran was diagnosed with edema of both lower 
extremities with probable degenerative joint disease of the 
feet.  The Veteran was also seen in Novembr 2004 with 
complaints of bilateral foot swelling.  He was diagnosed with 
pretibial edema bilaterally.  

The Veteran was afforded a VA examination of the feet in 
February 2007.  It was noted that the Veteran was being 
treated for bilateral swelling of the lower extremities.  
This swelling was related to his cardiac problems.  The 
examiner noted that the Veteran was being treated with 
diruetics and other medications to treat the swelling of his 
lower extremities and his heart problems.  There was no 
finding that the Veteran's lower extremity swelling was 
related to his military service or his bilateral pes planus.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to service connection for cellulitis of the 
left lower extremity.  While the evidence does suggest that 
the Veteran has suffered from cellulitis of the right lower 
extremity, as well as bilateral swelling of the lower 
extremities, the evidence demonstgrates that this is not 
related to the Veteran's military service.  Rather, the right 
lower extremity cellulitis was related to an injury sustained 
in 2005, approximately 13 years after retirement from active 
duty, and his bilateral lower extremity swelling has been 
linked to a nonservice-connected cardiac condition.  

The Board recognizes that the Veteran believes his lower 
extremity problems are related to military service.  However, 
as a layperson, the Veteran is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's opinion 
regarding etiology is not competent evidence.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for cellulitis of the left lower 
extremity must be denied.

Cellulitis of the Right Hand

The Veteran contends that he is entitled to service 
connection for cellulitis of the right hand.  However, while 
the Veteran's service treatment records do indicate that the 
Veteran was diagnosed with this condition during his military 
service, the evidence demonstrates that the condition 
resolved prior to his separation from active duty.  Since 
there is no evidence of a current disorder, service 
connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran injured his right hand in September 1981.  Treatment 
records indicate that the Veteran was seen with complaints of 
pain and edema.  X-rays were taken at this time, revealing a 
fracture of the right hand with minimal displacement of the 
third metacarpal.  

According to a February 1984 treatment record, the Veteran 
was seen with complaints of right hand pain with no history 
of trauma.  An in-service X-ray of the Veteran's right hand, 
there was no fracture or bony abnormality.  It was concluded 
that the Veteran had cellulitis of the right hand that was 
resolving.  It was noted that he had decreased edema at this 
time.  A follow-up record from March 1984 noted that the 
Veteran was still complaining of pain in the right hand on 
motion, there was no swelling, edema or deformity.  The 
Veteran's cellulitis of the right hand was determined to be 
resolved at this time.  According to the Veteran's May 1992 
retirement examination, the Veteran's upper extremities were 
normal at the time of his separation from active duty.  

In March 1996, the Veteran was treated for complaints of 
right wrist pain.  The physician noted that the Veteran had 
carpal tunnel syndrome with increased pain over the past 2 
weeks.  An August 1996 treatment note indicates that the 
Veteran had his first symptoms of carpal tunnel syndrome 
approximately 3 years earlier.  It is noted that the Veteran 
underwent surgery for this disorder in July 1996, and the 
Veteran reported that most of the symptoms had been resolved.  
There was no diagnosis of cellulitis at this time or of any 
residuals related to the Veteran's in-service diagnosis of 
right hand cellulitis.  

Without a medical diagnosis of right hand cellulitis, or any 
chronic residuals of right hand cellulitis, the Board must 
deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The record does not reflect that the Veteran 
has been treated for a right hand condition since filing his 
claim, or that he has been diagnosed with cellulitis of the 
right hand or any associated residuals.  As such, service 
connection is not warranted.  

The Veteran has not contended that he has a current diagnosis 
of cellulitis of the right hand either.  During his March 
2009 hearing testimony, the Veteran indicated that he 
remembered being treated for cellulitis of the right hand 
during military service.  He did not contend that he still 
had problems related to this.  Furthermore, in a statement 
received by the Veteran in February 2007, he indicated that 
he had problems with his right hand from 1987 to 1996.  This 
evidence, in addition to the absence of a current medical 
diagnosis, tends to suggest that his in-service right hand 
cellulitis was an acute condition that has since resolved.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for cellulitis of the right hand must 
be denied.

Chondromalacia Bursitis of the Right Knee

The Veteran contends that he is entitled to service 
connection for a right knee disorder, claimed as 
chondromalacia bursitis of the right knee.  However, the 
evidence of record does not demonstrate that the Veteran has 
a current disorder of the right knee.  As such, service 
connection is not warranted.  

In-service treatment records demonstrate that the Veteran was 
seen with complaints of right knee pain during military 
service.  In October 1977, the Veteran was treated with 
complaints of right knee swelling.  However, there was no 
evidence of swelling at the time of treatment.  The Veteran 
was seen with complaints of foot and knee pain for the past 3 
days in September 1982.  In January 1984, the Veteran 
reported having a swollen right knee with no history of 
trauma.  The Veteran was noted to have fluid build up around 
the knee cap.  A February 1984 VA treatment note indicates 
that the Veteran was seen with complaints of right knee pain 
and swelling.  According to a March 1984 treatment note, the 
Veteran had chondromalacia of the right knee.  He was noticed 
to have pain over the patella that had decreased since his 
last visit.  A diagnosis of chronic suprapatellar bursitis of 
the right knee was assigned at this time.  

An X-ray was taken of the left knee in December 1999 after 
the Veteran was seen with complaints of left knee pain with 
no known trauma.  The examiner noted that no fracture was 
seen at this time, and the region of the tibial plateau was 
unremarkable.  Some hyperostotic changes were noted in the 
proximal tibial shaft, but this was determined to most likely 
be unremarkable.  

The record contains a physical examination report from 
February 2006.  According to this report, the Veteran's knees 
showed no abnormalities bilaterally.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a right 
knee disorder.  There is no evidence of a current right knee 
disability or medical treatment for the right knee since the 
Veteran's military service.  In addition to an in-service 
injury, there must be evidence of a current disability for 
service connection to be warranted.  See Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
a right knee disorder, the Board must deny the Veteran's 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he suffers 
from a right knee disability that is related to his military 
service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right knee disorder must be 
denied.

Bilateral Ankle Condition

The Veteran contends that he is entitled to service 
connection for a bilateral ankle condition.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's bilateral ankle condition did not manifest during, 
or as a result of, the Veteran's military service.  As such, 
service connection is not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran had a chronic disability of the ankles 
during his military service.  According to the Veteran's 
September 1979 enlistment examination, the Veteran's lower 
extremities were normal.  In August 1985, the Veteran was 
treated for complaints of pain in the legs.  It was noted 
that there was no direct trauma resulting in the pain.  The 
Veteran was noted to have sore feet for the past two days, 
but there are no recorded complaints of ankle pain.  
Subsequently, during an in-service examination in October 
1985, the Veteran was noted to have mild pes planus.  The 
Veteran reported a history of foot trouble and arthritis, but 
there was no mention of ankle pain or disability at this 
time. Finally, according to the Veteran's May 1992 separation 
examination, his lower extremities were normal at the time of 
separation.  The Veteran reported a history of foot trouble, 
but he denied having arthritis or bone, joint or other 
deformity.  Therefore, the Veteran's service treatment 
records do not demonstrate that the Veteran had a chronic 
disorder of the ankles upon retirement in 1992.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not suggest that the 
Veteran has suffered from a chronic disability of the ankles 
since his separation from military service.  According to the 
Veteran's September 1992 VA examination, the Veteran had 
ankle dorsiflexion to 10 degrees and plantar flexion to 45 
degrees.  There were no complaints of ankle pain and there 
was no diagnosis of an ankle condition.  

According to a private treatment record dated December 2002, 
the Veteran was complaining of bilateral ankle pain without a 
history of trauma.  X-rays were taken at this time and 
interprted to be normal bilaterally.  There was an outward 
bowing of the fibula but this was felt to be minimal and 
likely a normal variant.  

The Veteran was afforded a VA examination of the feet in 
February 2007.  It was noted that the Veteran quit working in 
2006 due to problems with his feet, legs and back.  The 
examiner noted that medical records indicated that the 
Veteran had swelling of the lower extremities due to his 
cardiac problems.  Upon examination, the Veteran was able to 
walk with a normal gait including heel and toe.  He was noted 
to have pronounced planovalgus flat foot deformities with no 
arch whatsoever.  However, there is no mention of problems 
associated with the Veteran's ankles.  

The Veteran was seen by VA on an outpatient basis in August 
2007 with complaints of bilateral foot pain and ankle edema.  
The Veteran reported having bilateral foot pain that began in 
1972 with no preceding injury.  X-rays were taken of the feet 
at this time.  The osseous and articular structures of the 
feet were intact bilaterally.  There was no evidence of an 
acute fracture or dislocation, but pes planus deformities are 
seen bilaterally.  Bilateral plantar calcaneal spurs were 
also present.  However, there were no findings made regarding 
the Veteran's ankles, aside from the previous mentioned edema 
which was associated with the Veteran's cardiac problems 
during the February 2007 VA examination.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
ankle condition.  The evidence of record does not demonstrate 
that the Veteran suffered from a bilateral ankle condition 
during his military service, or, that he suffered from a 
disorder of the ankles within one year of his separation from 
active duty.  According to the February 2007 VA examination, 
X-rays revealed that the Veteran's ankles were normal at this 
time.  Outpatient records do note that the Veteran had 
swelling of the ankles.  However, this was linked to the 
Veteran's cardiac condition which is not service-connected.  
Therefore, the evidence does not demonstrate that the Veteran 
has a current diagnosis of an ankle condition.  

As previously mentioned, there must be a current diagnosis of 
a disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a bilateral ankle condition, the Board must deny 
the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

The Board recognizes that the Veteran believes he has a 
bilateral ankle condition that is related to his military 
service.  According to a statement from the Veteran received 
by VA in February 2007, the Veteran reported having problems 
with his ankles upon retirement from the military.  However, 
while the Veteran is capable of testifying to matters such as 
pain, he is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's testimony does not 
satisfy as competent evidence diagnosing a bilateral ankle 
disability.   

Furthermore, the evidence of record does not demonstrate that 
the Veteran has suffered from a bilateral ankle condition 
since his retirement from the military.  A December 2002 VA 
treatment record does reflect that the Veteran was treated 
for complaints of bilateral ankle pain.  However, pain alone 
is not a disability for VA compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
record does not demnonstrate that the Veteran has been 
diagnosed with a bilateral ankle condition, aside from the 
reports of ankle edema which have been linked to a 
nonservice-connected cardiac condition.  The evidence of 
record does not suggest that this swelling is linked to the 
Veteran's military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a bilateral ankle condition must be 
denied.

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's bilateral hearing loss did not manifest during, or 
as a result of, his military service.  As such, service 
connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did not have a chronic hearing loss disability at the 
time of his separation from active duty.  According to the 
Veteran's May 1992 retirement examination, pure tone 
thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
10
LEFT
0
10
5
5
20

The Veteran reported a history of hearing loss in his report 
of medical history associated with his May 1992 retirement 
examination.  However, the medical evidence of record from 
this time does not support the Veteran's contentions.  For VA 
purposes, hearing impairment is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 
(2008).  Therefore, the evidence demonstrates that the 
Veteran did not have a hearing loss disability at the time of 
his separation from active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service evidence fo record demonstrates that the 
Veteran has not had chronic symptomatology of a hearing loss 
disorder since his separation from active duty.  The Veteran 
was afforded a VA audiometric examination in October 1992.  
Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
10
5
0
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The examiner concluded that the Veteran had normal hearing 
bilaterally.  

The Veteran was afforded a VA audiometric examination in 
January 2008.  On the authorized audiological evaluation, 
pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20
LEFT
10
15
15
20
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The examiner concluded that the Veteran's hearing was within 
normal limits for the right ear and was within normal limits 
in the left ear, except for a sloping to a moderate 
sensorineural hearing loss at 4000 Hz.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  The evidence demonstrates that, for VA rating 
purposes, the Veteran's hearing was within normal limits at 
the time of his separation from the military.  His hearing 
was also found to be within normal limits upon VA examination 
following his separation from active duty.  Therefore, the 
evidence does not demonstrate that the Veteran had a chronic 
disability during his military service, or, that he suffered 
from hearing loss that was at least 10 percent disabling 
within one year of his separation from active duty.  

The first competent evidence of record of a hearing loss 
disability is the January 2008 VA examination.  According to 
this examination, the Veteran suffered from a hearing loss 
disability of the left ear but not of the right ear.  This is 
approximately 15 years after the Veteran's separation from 
active duty.  When considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for hearing loss for approximately 15 years after 
separation from service tends to establish that the Veteran's 
current left ear hearing loss was not a result of his 
military service.

Regarding the Veteran's right ear, there is no evidence of a 
present hearing loss disability.  According to the January 
2008 VA examination, the Veteran's right ear hearing was 
within normal limitis.  As previously mentioned, there must 
be a current diagnosis of a disorder for service connection 
to be granted.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Without a medical diagnosis of a hearing loss 
disability, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

The Board recognizes that the Veteran believes he has a 
hearing loss disability that is related to his military 
service.  In fact, the Veteran reported during his retirement 
examination that he believed he suffered from hearing loss.  
While the Veteran is entitled to testify to symptoms that are 
subject to lay observation, he is not entitled to diagnose 
himself with a hearing loss disability.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  For VA rating purposes, a hearing loss 
disability is determined by applying specific pure tone 
thresholds to the rating criteria.  38 CFR § 3.385 (2008).  
The evidence does not demonstrate that the Veteran is 
competent to provide such an opinion. 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for bilateral hearing loss must be 
denied.

Total disability rating based on individual unemployability 
(TDIU)

The Veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  
However, the preponderance of the evidence of record 
demonstrates that the Veteran is not unemployable as a result 
of his service-connected disabilities.  As such, service 
connection is not warranted.  

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

The Veteran is service-connected for bilateral pes planus 
(rated as 10 percent disabling), tinnitus (rated as 10 
percent disabling), and post-operative residuals of the 
excision of a pilonidal cyst in the coccygeal area (rated as 
0 percent disabling).  The Veteran's combined disability 
rating is 20 percent.  See 38 C.F.R. § 4.25.  Therefore, the 
Veteran does not meet the threshold for an award of TDIU as 
set forth under 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service- connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed. 38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration. 

The Board has reviewed the evidence to see if such referral 
is warranted here.  However, the evidence does not 
demonstrate that the Veteran is totally unemployable as a 
result of his service-connected disabilities.  According to 
the Veteran's February 2007 VA examination, the Veteran quit 
working in 2006 due to problems with his feet, legs and back.  
As the Veteran has not been granted service connection for 
disorders of the legs or back, this examination does not 
demonstrate that the Veteran is unable to maintain a gainful 
occupation by reason of service-connected disabilities.  In 
determining whether the Veteran is entitled to a TDIU rating, 
neither nonservice-connected disabilities or advancing age 
may be considered.  38 C.F.R. § 4.19.  

The Board, therefore, concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  Since the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The Veteran's 
claim of entitlement to TDIU benefits must be denied.


ORDER




REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
bilateral pes planus with a history of plantar fasciitis, 
spur formation and degenerative arthritis (hereinafter a 
"bilateral foot disability").  For historical purposes, the 
Veteran was granted service connection for his bilateral foot 
disability in a January 1993 rating decision.  A disability 
rating of 10 percent was assigned under Diagnostic Code 5276, 
effective as of September 1, 1992.  However, additional 
evidentiary development is necessary before appellate review 
may proceed.  

Initially, the Veteran testified during his March 2009 
hearing before the Board that he had received treatment for 
his feet at the Little Rock, Arkansas VAMC within the last 
month.  The most recent record of VA treatment currently in 
the claims file is dated August 2007.  The Veteran's 
representative requested during the March 2009 hearing that 
VA obtain the Veteran's recent VA treatment records before 
appellate review proceeds on this matter.  

Additionally, the Board finds that the Veteran should be 
scheduled for a new VA examination to determine the current 
level of disability due to his service-connected bilateral 
foot disability.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that 
there has been a material change in disability or that the 
current rating may be incorrect.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran is entitled to a 
new examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  The Veteran indicated 
in his March 2009 hearing testimony that he has constant 
swelling and pain and that he was receiving physical therapy 
at the VAMC.  Therefore, the evidence suggests that the 
current rating may be incorrect, and the Veteran should be 
provided the opportunity to appear for a more recent 
examination before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1. VA treatment records since August 2007 
should be obtained from the VA Medical 
Center in Little Rock, Arkansas.  Once 
these records are obtained they should be 
incorporated into the Veteran's claims 
file.  

2. Once the above steps have been 
completed, the Veteran should be afforded 
a VA examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected bilateral foot disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should set 
forth all orthopedic symptomatology 
associated with the Veteran's bilateral 
foot disorder, including loss of range of 
motion, pain, and associated swelling, 
assuming such symptomatology exists.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the feet.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


